DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 30, 2022 has been entered. 
Status of Claims
2.	Claims 38, 42, 46 and 47 are pending. Claims 38, 42, 46 and 47 has been  amended. Claims 1-37, 39-41, 43-45, and 48-52 has been canceled. 
Response to Arguments
3.	Applicant's arguments filed 30 June 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 38, 42 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Application Publication No. 2017/0303259 (hereinafter Lee) in view of Cho et al. US Patent Application Publication No. 2018/0249479 (hereinafter Cho).
Regarding claim 38, Lee discloses a User equipment (UE) (Fig. 2, UE 210) comprising: 
“one or more memories (Fig. 11, memory 1110) storing instructions” and One or more processors (Fig. 11, processor 1120) configured to execute the instructions to: 
 “receive, from an Access and Mobility Management Function (AMF) node, a registration procedure message including information (see Lee Fig. 5,  pars. 0133-0134, 0110, 0115, In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. That is, in the UE registration procedure, the AMF may acquire the accepted NSSAI from the UDM and may determine a set of potential accepted S-NSSAI. The availability of a network slice instance according to the serving registration area of the UE may be determined by verifying the set of potential accepted S-NSSAI through the NSSF);  and include the NSSAI in a based on the information  NSSAI (Lee in par. 0116 discloses If configured or accepted NSSAI of a PLMN that the UE accesses is provided to the UE, the UE may provide the NSSAI in radio resource control (RRC) connection establishment and non-access stratum (NAS). The RAN may route an initial access to the AMF using the provided NSSAI); but Lee does not explicitly discloses a related to a privacy.
However, in analogues art, Willner discloses related to a privacy (see Willner par. 0045, determining if any of a plurality of privacy levels were previously indicated by the service provider, user, and/or another party as being acceptable; identifying at least one privacy level that was applied during a previous interaction involving the service provider and/or user; providing an indication to the user or other party of a selection of a privacy level and receiving from the user or other party a consent to conduct the interaction in accordance with the privacy level; receiving a request from the service provider and/or user to conduct the interaction in accordance with a specific privacy level, privacy requirement or minimum privacy standard).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Willner into the system of Lee to allow a user to know what level of privacy, if any, is being applied to an interaction between the user and a service provider (see Willner par. 0026).

Regarding claim 42, Lee discloses a control method in a user equipment (UE) (Fig. 2, UE 210), the control method comprising: 
“receiving, from an Access and Mobility Management Function (AMF) node, a registration procedure message including information (see Lee Fig. 5,  pars. 0133-0134, 0110, 0115, In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. That is, in the UE registration procedure, the AMF may acquire the accepted NSSAI from the UDM and may determine a set of potential accepted S-NSSAI. The availability of a network slice instance according to the serving registration area of the UE may be determined by verifying the set of potential accepted S-NSSAI through the NSSF);  and including the NSSAI in a message based on the information (Lee in par. 0116 discloses If configured or accepted NSSAI of a PLMN that the UE accesses is provided to the UE, the UE may provide the NSSAI in radio resource control (RRC) connection establishment and non-access stratum (NAS). The RAN may route an initial access to the AMF using the provided NSSAI) but does not explicitly discloses related to a privacy.
However, in analogues art, Willner discloses related to a privacy (see Willner par. 0045, determining if any of a plurality of privacy levels were previously indicated by the service provider, user, and/or another party as being acceptable; identifying at least one privacy level that was applied during a previous interaction involving the service provider and/or user; providing an indication to the user or other party of a selection of a privacy level and receiving from the user or other party a consent to conduct the interaction in accordance with the privacy level; receiving a request from the service provider and/or user to conduct the interaction in accordance with a specific privacy level, privacy requirement or minimum privacy standard).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Willner into the system of Lee to allow a user to know what level of privacy, if any, is being applied to an interaction between the user and a service provider (see Willner par. 0026).

Regarding claim 46, Lee discloses an access and mobility management function (AMF) node (Fig. 1, AMF 120), comprising: 
“one or more memories (Fig. 11, memory 1110) storing instructions” and  one or more processors (Fig. 11, processor 1120) configured to execute the instructions to: 
 “send, to a user equipment (UE) (Fig. 2, UE 210), a registration procedure message including information related to a privacy for a Network Slice Selection Assistance Information (NSSAI)” (see Lee Fig. 5,  pars. 0133-0134, 0110, 0115, In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. That is, in the UE registration procedure, the AMF may acquire the accepted NSSAI from the UDM and may determine a set of potential accepted S-NSSAI. The availability of a network slice instance according to the serving registration area of the UE may be determined by verifying the set of potential accepted S-NSSAI through the NSSF); but does not explicitly discloses related to a privacy.
However, in analogues art, Willner discloses related to a privacy However, in analogues art, Willner discloses related to a privacy (see Willner par. 0045, determining if any of a plurality of privacy levels were previously indicated by the service provider, user, and/or another party as being acceptable; identifying at least one privacy level that was applied during a previous interaction involving the service provider and/or user; providing an indication to the user or other party of a selection of a privacy level and receiving from the user or other party a consent to conduct the interaction in accordance with the privacy level; receiving a request from the service provider and/or user to conduct the interaction in accordance with a specific privacy level, privacy requirement or minimum privacy standard).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Willner into the system of Lee to allow a user to know what level of privacy, if any, is being applied to an interaction between the user and a service provider (see Willner par. 0026).
 
Regarding claim 47, a control method of an Access and Mobility Management Function (AMF) node, the control method comprising: 
“sending, to a user equipment (UE) (Fig. 2, UE 210), a registration procedure message including information related to a privacy for a Network Slice Selection Assistance Information (NSSAI)” (see Lee Fig. 5,  pars. 0133-0134, 0110, 0115, In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. That is, in the UE registration procedure, the AMF may acquire the accepted NSSAI from the UDM and may determine a set of potential accepted S-NSSAI. The availability of a network slice instance according to the serving registration area of the UE may be determined by verifying the set of potential accepted S-NSSAI through the NSSF); but does not explicitly discloses related to a privacy.
However, in analogues art, Willner discloses related to a privacy However, in analogues art, Willner discloses related to a privacy (see Willner par. 0045, determining if any of a plurality of privacy levels were previously indicated by the service provider, user, and/or another party as being acceptable; identifying at least one privacy level that was applied during a previous interaction involving the service provider and/or user; providing an indication to the user or other party of a selection of a privacy level and receiving from the user or other party a consent to conduct the interaction in accordance with the privacy level; receiving a request from the service provider and/or user to conduct the interaction in accordance with a specific privacy level, privacy requirement or minimum privacy standard).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Willner into the system of Lee to allow a user to know what level of privacy, if any, is being applied to an interaction between the user and a service provider (see Willner par. 0026).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abraham (US 2016/0285630): discloses A method, an apparatus, and a computer-readable
medium for wireless communication are provided. In an aspect, an apparatus may be configured to generate a first hash value based on a service name associated with a service. The apparatus may be configured to generate a service identifier based on the first hash value, timing information, a password, and a MAC address. The apparatus may be configured to transmit the generated service identifier.
Holtmanns (2008/0130898): discloses A method and apparatus including units configured to send a request from a first network entity to a user equipment for an identifier and receive a message indicating that a public key is required from the user equipment by the first network entity. The method and apparatus also includes units configured to send, by the first network entity, the public key to the user equipment and receive an encrypted identifier by the first network entity, wherein upon authenticating the public key, the user equipment encrypts at least part of the identifier using the public key, thereby enabling further processing between the network entity and the user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436